Judge IKUTA
Dissent.
I do not agree that the evidence was sufficient to support the jury’s finding that there was a single overarching conspiracy in this case.
To establish a single conspiracy, the government must show “ ‘that each defendant knew or had reason to know of the scope of the conspiracy and that each defendant had reason to believe that their own benefits were dependent upon the success of the entire venture.’ ” United States v. Kenny, 645 F.2d 1323, 1335 (9th Cir.1981) (quoting United States v. Kostoff, 585 F.2d 378 (9th Cir.1978)). Viewing the evidence in the light most favorable to the prosecution, a rational jury could not conclude that Merke had such knowledge or belief about the single conspiracy. There was no evidence that Merke knew or had reason to know that any other supplier was involved in the conspiracy. Merke was uniquely situated for the supplier role. Merke’s position at ATL/Philips as the manager responsible for spare and defective parts meant he could easily move stolen items in and out of the office. Notwithstanding the majority’s references to Merke’s probable awareness that other suppliers contributed to a “steady stream of supply” for the Nguyens, there was evidence at trial of only one other supplier—Robert Davies—who did not begin supplying the Nguyens with probes until around the time Merke refused to continue doing so and supplied probes on only three occasions. Further, Davies testified that he did not know of Merke’s existence and had no reason to believe that the Nguyens were dealing with anyone else in stolen parts.
Most important, the evidence established that a substantial portion of the Nguyens’ company was legitimate. This differentiates the case from a drug smuggling scheme as in United States v. Bibbero (relied on by the majority), where sophisticated participants reasonably should understand that their profits are dependent upon the success of the criminal scheme as a whole. 749 F.2d 581, 586-88 (9th Cir.1984). Because the Nguyens’ company was also involved in legitimate business, Merke’s knowledge that he was supplying the Nguyens with large amounts of stolen product does not, without more, raise the inference that Merke should have known others were involved.
Because the evidence showed multiple conspiracies rather than a single one, there was a variance between the conspiracy charged and that proven at trial. This *498variance was material because the jury was given the model instruction stating that it must acquit if the conspiracy charged was different than the one proven. See United States v. Castaneda, 16 F.3d 1504, 1509 n. 2 (9th Cir.1994) (“This instruction ... rendered material any variance between the charged larger conspiracy and any smaller conspiracies the government may have proved; the jury was bound to find appellants not guilty if the government’s proof of the charged conspiracy failed.”); but cf. United States v. Duran, 189 F.3d 1071, 1079-83 (9th Cir.1999) (discussing evidentiary spillover without any discussion of the impact of the model instruction). Accordingly, I would reverse and remand.